Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 1 of 54 PageID# 641
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 2 of 54 PageID# 642




I.                 of ^ojSjSesfsfion Cage: X60203972
          (Cxfiiliit "W")
II.        Complaint in Cjectment Cage:
           I502i:i077(Cxljibit "3^")
ill.      ^llobial (l^tiit Claim Beeli to pe 3^mt!
          tKrugt to/ batuatlott lilgtorp glieet
         (CxSWr')
lb.                 iXla'at Habi Se troipg
           Corregponbente to jflaggtar to "Ceage
           Automatic ISebttctiong from iJltCloub
          mttount:503l82676 (Cxljibit "2")
b.        ^ffibablt-X^eturn of ^erblce (Snballb)
          (Cxljlbit "m'')
bl,       3(n Jforma ^auperig petition 003972
          (Cxbibit"WWl
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 3 of 54 PageID# 643




bu.        Court of Common ^lea^(0rber Striking
           ^ffibabit -B^eturn of ^erbite antt 3Rule to
           ^fiobj Cau^e (Cxfjibit "€€")
but.       3fnquir? regarbmg ilBlortgage anb
           unrebutteb ^ffibabit of tlDrutf) anb Jfact
                   [Y'a. u       rr

                                 )
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 4 of 54 PageID# 644
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 5 of 54 PageID# 645




                                                                                                                                                  7,t^
                                                                                                                s.   »   ^   <
                                                                                                     V, '                                 ^
                                                                                                                                      V' /.
                                                                                      V'''                  '/ . - X'
                                                                                                1.1:- " - ^
                                                                                         .■.■.•..-:V',v:;                        -.   .
                                                                                      -'S'' . ' .'     "' ''k            * •;
                                                                               / ..   ■ } 4<;'f'^V%''                             ^           1
            Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 6 of 54 PageID# 646




            MICHAEL M HARMON
           6011 CHESTER AVE
           PHILADELPHIA, PA 19142
           SANOE VS HARMON ETAL
           160203972

    zttoidr8/09




u
          Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 7 of 54 PageID# 647


           Form C.P. 100
                                                                                                       Ejectment
.    ,                                                                                                 Quiet Title

                                          (ttoatimnttEcrjealtli ai ^Bnnaglfirania
                                                ffloruntg af pjjtlahBlpIfta

                           f                                       COURT OF COMMON PLEAS
                                                                           Mjraaroj                r,r,.onlA
    f1\C.Ur^( h.Vl«Wfe.J 'tK OCUiJl^^ir
    (^p(\ cUc.5-|er Wv<2Hu<-
    piAiUAw plri«, .''T/A'2^                                   Possession
           To the Sheriff of Philadelphia County:

                 (1) To satisfy the judgment for possession in the above matter you are directed to deliver
           possessionof the following described property to:                        '




                     (2) To satisfy the costs against




                                                                                                        you are
                                                  -   I   mi   t   \xa\.>^ojr   »•
                                                                                 ' '\'
           directed to levy upon any property



                                                                                                        and sell




                      interest therein.


                                                          ^                       JOSEPH H.BVERS
                                                                                    Prothonotary




                                                                    By
                                                                                         Clerk




                                                                    Date

             10>Z07(Rov.1/D1)
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 8 of 54 PageID# 648



   Address



  Telephone:l2^[Q5^2=3^'^
                                                                     PHILADELPHIA COUNTY
                                                                     COURT OF COMMON PLEAS
                                                                     TRIAL DIVISION -CIVIL
  L%1^Grti^erfluc
                                                               V^bru            Term.%0
                                 Plaincl£f(8)                        (month)
                                                                       tontn)         (year)
            vs.
                                                                    No. 0C>3^*j2^
  rllc-Uae/f1tH'ci»'W6wt/^ftH c^cufMt^                                     (4 digits)

 Coll cU(UrjfIv^yL'L.fa
                                Defendanc(8)


                                   PRAJBCIPE TO ENTER DEFAULT JUDGMENT
                                                    FOR POSSESSION
 TO THE OFFICE OF JUDICIAL RECORDS:

                                                              ifRs),
           Please enter a default judgment in favor ofPlalntilRs)         Pi^r^           yio
 and against Defendantfsl.hiciljgle/                                oCCuf^tuU for'failure
                                                                                  fail to answer or otherwise
                                                                                                     1             ^
 respond to the Complaint                                                                            <

           1.         The complaint was served upon Defendant(s)on 6'^ji// by
                                                                                          {Runmrofimfee) |
 A copy ofthe ProofofService is attached hereto/ filed ofrecord.

           2.         A copy ofthe Notice pursuant to Pa.R.C.P.237.1(2)is attached hereto.A copy ofthe     V7
                                                                                                           r f-j

 Certification ofService of the Notice is attached hereto.

           3.         Enter Judgment for Possession ofpremises known as   /,<?/! cVifir Mil,fft

                                 Sanoe Vs Harmon Etal-JDDFF
                                                                                                         Plaintiff

                                             16020397200007




 Ottlaun JudQiRont PACKET•PosMuion•S>28'1S
       Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 9 of 54 PageID# 649


         By.                   ^v\o-e.
                             Gunef ^V<e_
         '^UiUelPl,;. PH I^IO L.
         Telephone:

                                                                          PHILADELPHIA COUNTY
                                                                          COURT OF COMMON PLEAS
                                                                         TRIAL DIVISION- CIVIL
        [S'l'l Gutfer^\/e'fioLlV /^A-7
                                                                                     Term,'Zaib
                                   Plaindi!(8)                            (montJi)            (year)
                 vs.
                                                                         no.&£2lBl2r
     hidumP^,l-Urtow/au,^al(r,/^„fitjd<                                          (4 digits)

       1/ c\Ae.i\er^}le.,Pk\UlSi<\^.f)^l'iilff.
                                   Defcndant(3)


                           CERHFICATION OF SERVICE OF NOTICE OF PRAEdPE
                                          TO ENTER JUDGMENT OF DEFAULT



kJ
                OnO    klpiluiy .the undersigned caused a copy ofthe Notice ofPraedpe to Enter Judgmentof
        Default to be served by.            ^                uponDefendant(s) hicU^g^hvU^irt^oidJ i nCCufm{<
                                       (ntanner ofservice)



                I verify that the facts are true and correct and understand that the statements mode in this Certification

        have been made subject to the penalties of18 Pa.C.S.§4904 relating to unsworn falsification to authorities.




                                                                                                                 Plaintiff
   Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 10 of 54 PageID# 650


       By;

       Address:            Cri^t^etV
     fkLrlJl^Uux                  \^tL{^
      Telephone:                               ^5
                                                                           PHILADELPHIA COUNTy
                      S^iHO^                                              COURT OP COMMON PLEAS
                                                                          TRIAL DIVISION - CIVIL
    (e>iOA Q^^^Wflve.'.flii i^».
                                                                                     Term,
                                Piaintif!{s)                               (month)             (year)
                vs.
                                                                          No.^^          7 2*
           ir{aryne>n/anJ /■/(/ (n/Trjgleiu ff                                    (4 digits)


&<-«( cVe^Wi^lve.
                                Defendant(s)


                                    AFFIDAVrr OF NGN-MIUTARY SERVICE


                The above'iianied defendant reside, at                                    ^ and the defendant is not In
      the Military Service of the United States, nor any State or Territory thereof or its allies as defined in the

      Servicemembers Civil Relief Act of2003 and the amendments thereto.




                                                                                                                      Plaindff




      Sworn to and sub^ojh^
      Before me
      Of (^KlL
               tlLl TL \
             Notary^pUc (/
        COI IliOl P»KALTM or W WHn.Vitf«A
                      MGTAMALSCAL
              fANMnr V. IVMS, Nottfy PuMie
             City of NtlaMpMa. PhSa. Coun^
        Ity Cowiihiliiii fttpfcn JiwiMyK MM
           Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 11 of 54 PageID# 651




                                                                     OFFICE OFJUDICIAL RECORDS
                                                                      COURT OP COMMON PLEAS
                                                         ROOM 284,crrv HALL PHILADELPfflA,PA 19107
                    ERICFEOeR
         DIRECTDR,OFHCB OPJUDICIAL RECORDS
       fanh
                                                                                                        COURT OF COMMON PLEAS
                                                                Plainiljjr                                     (Philadelphia County)

                                           VS.




       toll c\M.s\e.f                                                                 Wl^lli'L.
        To:
              (NOTE:Serveon unrepresented defendantoron defendant'satumiqr).(Defendant)
        Date ofNotice:




KJ                                                                           Notice,Rule 237.5
                                                      Notice ofPraecipe to Enter Judgment by Default
                                     IMPORTANTNOTICE                                                           NOTIFICACIONIMPORTANTE
             You are In defoult beeauso you have Ihlled to enter a written nppearonco      Uited estd en defecto potquo usicd no ha podldo entrar en un aspecto escritoi,
        personally or by aitcrnqr and lite tn writing wlih the Court your dalbnia or       penonalmente o mediante abbgsdo y archlvo par eterito ante el Tribunal sus
        objections to the claims set forth against you. Unless you act svllhin ten da^     delbnias u objeclcnes a las alegselones expuestssen ni contrB. A menosquo
        Item the date of this netlce, a Judgment moy be entered against you without a      listed oeiUa dentro da los dlazdbsslgulenta a ta fecha deesia noUncselAn,ta
        hearing and you moylose your property or other Important rf^ts.                    resoluddn podriseten'su contra sin una audtenda y usted pueda penlersu
            You ahouldtekethlspapertoyaurlawycratonce. Ifyoudo nothavealattycr.            propledod u otioi deredios Impottanlei
        go to or lelephona tho office set forth below. This office can provide you with       Usted debe tomar estatn^ocon eu abogado a la vatSI usted no llene un
        InfomiaUon about hiring a latvyer.                                                 obogodo,vaya a o llamor por teldlbno a la ollclna sa estdbleca a conthuaaldn.
            Ifyou cannot afford-to hire a lawyer,this office may be able to provide you    Ella ondntt pucde pnJpordonario Infbimeclfin sobre lo ccntratacWn de un
        with infotmallon about agencies that may affcr legal services to dlgibte persons
        at a reduced fee or no fea                                                              Si usted no puede permlllrie el hijo de conlralora un ebogndo,esin oflelna
                                                                                           r*ieooser copaa de propurelonarlo 1.* umrudAn ac:.oa de Ia» egenelni que
                                                                                           puedcn oltecer servlclos legates a penonoi con deiecho a una tarifh redudda o
                                                                                           ninguna cuota.
                                     Phltadeiplita BorAssoelatlan
                             Lawyer Referrel and Information Service                                         Asaclulon do Licendndos de FtTaddlla
                 not MoikelStreet, IllhFIaor Pli[ladelphIa,Pennsytvonla 19107                               Servtele de Reftrenda e Infonnadon Legal
                                          (215)238-6333                                                          IIOI Market Street, 1 Ith Floor •
                                                                                                                 Piladdna,Pennsylvania I9I07
                                                                                                                        (215)238-6333


                                                       Ifyou have any questions concerning this notice, please call:

                                                                              Qtame ofAtiomsy orPialnllff)


                                                                             (Ailomeyior PlalntUfi Addresx)

                                           at this telephone number

     10.20S(Rev.41201$)
                Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 12 of 54 PageID# 652
     C                                              C                                           ^



                                      Court of Common Pleas

                                               VgVr««ry Term.20JjL.
                                        no.Q23f[2^=-

§        AS                          %a\A\c( S'Ai^(7'€-
         Q-


CO       ex.


i        s
         CZD                         Qc^n cU^$fe^ Hve-y-u^
CU       r*«4
                                     flulaf^(fU^JIf''^''l-2-
                                         WRIT OF POSSESSION




                                        faf\-h^. <S
                                                             y^f
                                         ?>?''/«. ■'S). /'i/Yg,

                                           liollf^-Z'^'Olh —
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 13 of 54 PageID# 653
       Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 14 of 54 PageID# 654




        MICHAEL A HABMON
        6011 CHESTER AVENUE
        PHILADELPHIA, PA 19142
        CITY OP PHILA VS HARMON ETAL
       1502T1077

liroRlrS/OS
                   Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 15 of 54 PageID# 655
        WWMAI* WJb WWAA.AAXJIS/A4 X AWMU WX X AAX^tAVAWAj^AJXIX WW^XAAAJT                                          rui rtvucuiiuiotjr u»a ui»/(UixxviKuiiiuci/


                                   Trial Division                                         FEBRUARY 2016                                                 0039^72
                       Civil Cover Sheet                                   '
 PUUMTffPSKAMS



                                                                                                                                                                            /f/^2
TuiKriFpsAODReas
                                                          Yisjuviu^                       OEFENCMfTSAODRESS
                                                                                                                       !:"f -I-j:           ! ■; V
                                                                                                                        !!|>:t   v::;   :     •
                                                                                                                       V-H : ■;:('■■•■■: Fi;-.-
 PLAimTPFSNAIjtS                                                                          OEFEKOAHTSKAME               .:.. ; i; | / t «v



 PtAtNTlFPS Aooness                                                                       OEFENOAHTSADDRESS




 PLMNTtPPSNMie                                                                            OEFaOIAHrsiMUB




 PLAIMTIFPS ACORESS                                                                       .OEfErOiANrSAOORESS




 TOTAL NUUBBR OP PUUHTIPPS                 TOlALNaOPOEPeKOAins                     COSUAHICEMSKT CP ACTION

                                                                                   ^^omplalnt                  G Petll oaAeaen                       G Notice ofAppeol
                                                                                   G Writ orSommons            G TnnsrcrFrem Oiher JmisdlctioRs
 AUOUNT IN CONTROVERSY        COURTPROQRAMS

 □ S50,000.00erlcu            G Arbllnirion                       G MassToit                                 G MiaorCoott Appeal                         G Settleracftt
 □ More than S50.000.00                                           G Savings Action                           j-J Statuioiy Appeals                         G Minors
                              lia Non-Juiy                        G Peltiten                                 LJ Commeree (Oempleliea of                    G W/D/Survival
                              Q Oihen                                                                             Addeadom Ileqo!re4)
 CAitSTrP6AN0 COOS (SEE OiaTRtXCROHS)                     /                yj

                         ~~ C XG- ^ T                                          I                                                                             -n
                                                                                                                                                            s:<
                                                                                                                                                            35-      f .»
                                                                                                                                                            t/>-     cr.i



-STATVTORY BASIS FORCAUSBOPACRON (SEE INSTWCnON^                                                                                                                      n
                                                                                                                                                            Ci      ;•»!
                                                                                                                                                            o       \xj

                                                                                                                                                           r-i
                                                                                                                                                                    f\>             'OJ
                                                                                                                                                                   sn.
 REUTEO PENOIMS CA3B8 (UST DY OASSCAPTION AHO DOCKET tnttJtSER)                                                                                            ScMZsuuesrto '
                                                                                                                                                           QEOOROINAJ^ ORDEftt

                                                                                      Sanoe Vs Harmon Etal-CMPLT                                                   ^        Kb
                                                                                                                                                           Dt
                                                                                                                                                          'nr«     fil      G
                                                                                                                                                          :o5-
                                                                                                                                                                   'Q       □
                                                                                                   16020397200003                                                  □        □
                                                                           f
     TO THE PROTHONOTARY:

     Kintily enter my appearance on behalf of PlaintifiKPeUtionerMppellant:,
     Papers may be served at the address set forth below.                      I
 NMAR CP PLAlNnFF^eimONERrSMPPEUAMrS ATTORNET                                             AOORESS (SEE INSTRUCTIOHS)



 PKONENUUSER                               PAXNUUBER                                                                                fff 1^ (l_f
 SW>REUE COURT tOENTIFICXnON Ka                                                           E-VAILAOORESS




                                                                                                   0                   6!
 SiUNAIVRS                                                                                 OXIfi




pt.ioi (Rev.^i08)
 Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 16 of 54 PageID# 656




                                     FmsT JuDiCLOi District ofPennsylvania
                                     Court of Common Pleas of Philadelphia




                                                                                                  FEBRUARY 2016
                                     \/eHUe,                     ptTTEST
H
                                                                  fEB

                                                                                                         003972
            \A



                                                        NOTICE TO DHSEND




                           NaxinE                                                               aviso

You have been sued in court. If you wish to defend against tbe          Le han demandado a usted en la corte. Si usted qnlere
daims set forth in thefollowing pages, yon must take action within      defendcrse de estas demandas expnestas en las pag^as
twenty (20) days after this complaint and notice are served, by         signientes, usted tiene veinte(20)dias de plazo al partir de
entering a written appearance personally or by attorn^ and filing       la fecha de la demands y la notifieadon. Hace falta
in writing with the court yonr defenses or objections to the claims     ascentar ana compnrenda escrita o en persona o con un
set forth against you. You arc warned that If you fail to do so the     abogado y entregar a la corte en forma esciita sus
case may proceed without yon and a Judgment may be entered              defcnsas o sus objeciones a las demandas en contra de su
against you by the court without farther notice for any mon^            persona. Sea avisado que si usted no se defiende,la corte
claimed in the complaint offor any other claim or relief requested      tomara medldas y puede continuar la demands en contra
by the plalntifT. You may lose money or property or other rights        suya sin previo adso o noHficaclon. Ademas, la corte
important to you.                                                       puede dedder a favor del demandante y requiere que
                                                                        usted curopla con todas las provislones de esta demands.
                                                                        Usted puede perder dinero o sus propledades u otros
                                                                        dereehos importantes para usted.
Kotf should take thispaper to yourlensyer at once. Ifyou do not have    Lteve esta demanda a un abogado Imme^atamente. SI no
a lender or cannot a/ford one,go to or telephone the office setforth    ttene abogado o si no tlene el dtnero sujidente de pagar tal
below tofind out whereyou can galegal help.                             servldo. Vaya en persona o llame par tdefono a la ojldna
                                                                        cuya direction se eneuentra escrita abajo para averiguor
                                                                        dondesepuede conseguir asistenda tegal

                                                                                       Asodacion De Licendados
                 Philadelphia Bar Association                                                De Flladellia
                        lawyer Referral                                                 Servldo De Referenda E
                    and Information Service                                               Informadon Legal
                    One Reading Center                                                   One Reading Center
              Philadelphia,Pennqrlvania 19107                                       Filadelfla,Pennsylvania 19107
                       (215)238-6333                                                        (21^238-6333
                      TTY(21^ 451-6197                                                   TTY(215)451-6197

  10-284
        Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 17 of 54 PageID# 657




                                                                                        FEBRUARY 20-J6
        Fanta Sanoe

        6829 Guyer Avenue

        Philadelphia,PA 19142                                                           COURT TERM
             Yg


        Michael M. Harmon and all Occupnnt(s)

        6011 Chester Avenue

        Philadelphia,PA 19142



                                    COMPLAINT IN EJECTMENT



I        I Fanta Sanoe the plaintiff is now living at 6829 Guyer Avenue Philadelphia,PA 19142.
2. —     The defendant Mr. Michael M.Harmon and all Occupant(s)occupy my property located at 6011
         Chester Avenue,Philadelphia,PA 19142 WITHOUT RIGHT AND WITHOUT CLAIM OF
         CURRENT TITTLE.

^        I Fanta Sanoe is the RIGHTFUL OWNER ol the properly locjai'ed"ar601 TChester Avenue
         Philadelphia,PA 19142 by the virtue ofa deed from the Sheriff and therefore, I am entitled to
         immediate possession ofthis property.
         I Fanta Sanoe have demanded possession from the defendant(s) but have refused to deliver up
    I    possession.
         Wherefore, J Fanta Sanoe REQUEST JUDGMENT for possession of my property located at
         6011 Chester Avenue,Philadelphia,PA 19142




                                                  Fanta Sanoe:J

                                              DATE:
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 18 of 54 PageID# 658



                                        WRIPICATION




            Plaintlff(s),

                   G'O^H^                       fll''iiaJ^IF/(i^- ff!Ml
   hereby verify that the statements setforth In theforegoing Complaint are true and correct
    to the best of my knowledge,information,and bellefjI understand thatthese statements
    are   made subject to the penalties of18 Pa.ds.§4904,relating to unsworn felslfication to
    authorities.




                                                   Sign^re ofPlaintiff




                                                    Signature ofPlaintiff



      Dated:




                                           ■i
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 19 of 54 PageID# 659




        ATTACHED TO AND FORMING A PART OF TAX INFORMATION CERTIFICATE
        Order Number: LTS2324285
        ^eut Number: 401216800



                                               LEGAL DESCRIPTION:

        ALL THAT CERTAIN lot or piece of ground widi the buildings and improvements thereon erected.
        SITUATE on the North side ofChester Avenue in the 40th Ward ofthe City ofPhiladelphia at the
        distance ofSeventyosixth feet Westward from the West side of60th Street

        CONTAINING in frontor breadth on the said Chester Avenue,Fifteen feet and extending ofthat width in
        length or dqpOi Northward between lines at right angles to the said Chester Avenue SixQr-seven feet to a
        certain Three feet wide all^ which extends Westward into Edgewood Street.

        TOGETHER with thefree and common use,right, llber^ and privilege ofthe aforesaid alley as and for a
        passageway and watercourse at all times hereafter,forever.
        BEING No.6011 Chester Avenue.

        BEING the same pretnises, which Annabel Martin,also known as Anabel Martin, widow by Deed dated
        3/31/1976 and recorded4/1/1976 in Phila. County in Deed Book D.C.C 1079,page         ,granted and
        conveyed onto George H.Hanson and Joyce V.Hanson,his wife.In fee,

        FRONTAGE: I5*x67^




                                                                                                      Case ID: 1502TI077




X   \
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 20 of 54 PageID# 660
                                Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 21 of 54 PageID# 661




                 >■?: A '-:
                        -   :                                         ' ' ''-V-'.v   '    "   ""''

I't-V tf
1-         ' ;

                                                                               ■0Sm'




                                                                      .        ^ K%                  -
U-.                 '




                                                                                              -•<> . • ^
                                                                '     '        -          -      A
t i-. -"- K
L.;C,lv.,v: V-'                                             I       V - "Jt.    ^■"•\-'' ',
             Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 22 of 54 PageID# 662
1361 S 46TH ST
Philadelphia, PA 19143-3827

OWNER


MC CLOUD MAYE
JONES VERAL
MAILING ADDRESS
1361S4eTHST
Philadelphia, PA
19143-3627


VALUATION HISTORY


Year      Market Value       Taxable Land        Taxable Improvement    Exempt Land     Exempt Improvement

2019     $78,500             $23,550             $14,950                $0              $40,000

2018     $55,300             $16,590             $8,710                 $0              $30,000

2017     $55,300             $16,590             $8,710                 $0              $30,000

2016     $55,300             $15,247             $10,053                $0              $30,000

2015     $55,300             $15,247             $40,053                $0              $0


2014     $55,300             $15,247             $40,053                $0              $0


2013     $19,800             $2,108              $4,228                 $0              $0




SALES DETAILS


 SALES PRICE:$10,000                                         SALES DATE:3/20/1996




PROPERTY DETAILS


  OPA ACCOUNT:272165800
  HOMESTEAD EXEMPTION:Yes
  DESCRIPTION:ROW 2STY MASONRY
  CONDITION:Average
  BEGINNING POINT:258'SSAYBROOKAVE
  LAND AREA (SQFT):1,146
  IMPROVEMENT AREA (SQFT):716
  ZONING:RSA-5
  Zoning data source: Planning and Development



  CORRECTIONS OR QUESTIONS ABOUT THIS INFORMATION?:


TRASH & RECYCLING


  TRASH & RECYCLING DAY: Wednesday                           LEAF COLLECTION:Saturday Bag Dropoff
         Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 23 of 54 PageID# 663


SERVICE AREAS



 School Catchment                                 Political

 ELEMENTARY SCHOOL Comegys MIDDLE                 COUNCILMANIC DISTRICT (2016):3 WARD:27
 SCHOOL Comegys HIGH SCHOOL Bertram HS            WARD DIVISIONS:2716




 Public Safety                                    Districts

 POLICE DISTRICT:18 POLICE PUBLIC SERVICE         PLANNING: University Southwest LICENSES AND
 AREA:183 POLICE DIVISION:SWPD                    INSPECTIONS (L+l): West CENSUS TRACT (2010):
                                                  007700 CENSUS BLOCK GROUP (2010):2
                                                  COMMERCIAL CORRIDOR:n/a




 Streets
 HIGHWAY DISTRICT:1 HIGHWAY SECTION:IF           TRASH & RECYCLING DAY:Wednesday LEAF
 HIGHWAY SUBSECTION:IFIS STREET LIGHT            COLLECTION DAY:Saturday Bag Dropoff RECYCLING
 ROUTES:oTRAFFIC DISTRICT:2TRAFFIC PM            DIVERSION RATE:17.6% SANITATION AREA:1
 DISTRICT:2113                                   SANITATION DISTRICT:IB




https://property.phila.gov/?p=272165800                                                          212
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 24 of 54 PageID# 664
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 25 of 54 PageID# 665




                            ®he 3®lights ofSnciigenous Peoples'- ilaw ^ffices
             P.O. ilux 74^6 Phliiidcliilui.t. IliUupttiiii |Phil>MK4itlii» Tcrritoni. PcMrisylvonta Ci»n)nioinvMUIt,.Z>p
                               Kxcnipl|« 1-9998)IMione: 267.312.7.U2. l-jjcsfniilw 1«88.696.(IJ67



                                  -NO TICE TO PRINCIPAI.IS NOTICE TO ACEN T,
                                  NOTICE TO AGENT IS NOI'ICE TO PUINCIPAl.-'
                                                           Mni\:h3,20l(»



             SENT VIA FAX niirf CER TIFIED tJNITEO STATE.S POSTAL SERVICE
             1.888.848,1071
             Attention:.Su|icivkor/Agent d/l>/n Flag Star Bank
             5151 Coniwratc Drive
             Troy,Michignn 48098-2639

             -.lyVD-

             Papol Pope Frnncis
             CJO Charles J.Chaput
             222Norlh l7«»Slt ect
             Phllnilciphin, Pennsylvania troiiinionwwiUIi 119103) tiefacto
                                      tn Rfi Loon fc 563/82676                                       .                .
                                              Alliutiai Real Property/Uiiilrexs: i3(ii S. 46" Street, Pliiladclpliia,
                                              Pennsylvanin, 19143

             fi'rccllngs:

             Rl.M M;fal l.a\v and liic Higlits oTliidlgenoivs Peoples ).;uv Finn have been relaincd by V.era L.
             Jone.s, the Guardian of May McCloiid.
                                                                                                                           •-TJVi
              Owe to the niUurc nf Ms. May \l McCldnd's inciUal cohdiiion lier Estutc lias been Ordered to be
  V-T-". /    placed in tlic ciire oT Vent.lories.                                                                         X

              All uccounting of M.s. May E. Met'loiid's estate Is oceurriiig.
              As of the date oTthis Icltor MX AUTOMATIC DEDUCTIONS iVoni the Aceoiim that has mnv
              been trimsferrcd and i.s under the cxeculioii and cuiiiml of Ms. Vcra Jones ivill cwisc. Until lunlier
              notice, aiiy and all cnnimunicalions concerning the allcgctl loati account Is to be ronvarded to:
              Attention; Ms. Vcra .loiics C70 1818 S. Aldcn Street, Plillwlclpliiu, Pcmisylvanin. I9I43.                   Ij
              Your olVtcc will be contacted throughout the uccouining and ongoing invesiigalions of Ms.
              McC'Umd'.s F'siatc.                                                                                          |I-


                                                 ■ynr/ftpf Rfwtblkae f>i /U i^fff«rftfrftg.y           „
                   ntlaiplati, Mil North Anicxeni. Mnglirlh El Anca-Al Momc, Turtle Island. Morocco NortlivvcsU Fcrz
                               ProvliiCL', Tnaly ofPcace & Fileiidship 1706/17117/1(136 -Trwly of Tripoli 1707
                    DeclnraUon on ttic Rlglits of lnd!Benou."s Peoples 1994 (E/Cii. 4/Stiti.Z/1994/2/Add. 1 (1994)
                              Noriliwcsi Amcxem / Noithivest Alrlta / Nortit America / Tlie Nortli Gate
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 26 of 54 PageID# 666



          Ytmr cuopcrtition is much apprcciuiccl in iliis mailer. Should \ou h:nc :in> viticsiiotu. plouso
          contact Rhu.shcn Lynn I larmon 1-1. Private l.awvcr to Vcra Jones.

          As uhvay«,. Divine Law. I reuty and the ron.stituliiin arc the Siipretnc Laws ol ihc I aiul. Ihe riclit
          to act CIM11CS with the rcsptmsihility to act'. So Siotc It Ik*!



                        ^ihu tl.ovci.              {Truihi. iSalaani (i\ut(Wt. ^urrvattin r/ziv                     CLw
                                Indigenous, i rcc National Moor - Natural Person ol thc L.ind; 7/j I'rufhi/
                                       rcr.uma (Not ProSe. Not Colorahlc: Not CivUiwr \fttniiu\).
                • Vhi    lli;                                                        •»{ Ifk                  «tl-AuKTik 1   •ftwni




                                                           Tliiti Notice i.K by my hnnd and upon luy Ci)iF:nid
                                                           liilcrntitfonol authority, set this .1"' davdfolaiyii 201(v



                                                                               I                 ST'y^— • • >•..

                                                  t2ll Righ^ Kesen ed >>'iihou( Prejuil|cc:^
                                                  103.6/9/31 Ua)(n.(b)and(c).
                                                  Khashen Lynn Harmon (I;!) cxrelaiiotur. U.Lynn:: ll.itsh^
                                                  Ma'atKarc Kl::(Oroir. nroit]. Private Lawyer in servtccy
                                                  Indigene, Vt'ra lones.

                                                  V.tulcft Sca£:


          cc:

          .Sun Federal Credit Union(Mike Hunter)
          Internal Kcventte Service(flCS)




                                                                                                                                      rvj




                                                     .Vfit tef/f5 iicfiuhllcui!^ Jim Al MtiurJkanui
                lllhoptaii. Mil North Amexeni. MnKbrlh El Aqca-Al Momr,Turtle Islniiil, Morocco Norlliwest, I-Vt.
                                Province.Treaty of Peace & Frleml»lil|i 17B6y 17117/ J irtfi - Trc.ily of Trl|»«ll 1707
                  Declaration on the UiBlils ofImllgenoiis Peoples 10«)4 (G/Cii.4/Siib.2/l«»«)t/2/Add. I(1994)
                                Northwc.st Aiiiexcni / Northwest Africa / North America /'TIu- North fiatc*
  Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 27 of 54 PageID# 667




                                               CjlommonlitruItli of ^pcttiteyhiauin
                                   (iloitrt nf (ilninmuii ^11 leas of ^Ifi(ahelpliia (Cotintu
                                                       (lllrrU of (Prpitans* (Courl

                                     Certificate of Guardian or Trustee


          31 dertif5 thai on llic                           day of li*™??):.,                  A.D.. 2PIP . . upon pcchion filed, as of
No.                      - ...               of 2015    ,      jii'n.j- required he»rln(is, If any. ihe Couri:

         0 Adjudged                                                                                        an incnpacituied person. Social
           Security No.(               -f.                   ^ 5 .6.) and appointed



                 Limited/Plenary Guardian of                               , cstnle; and llinl the said Guardian lias not since hceu
                      tnutr tmrl

                 discharged or lite appaintmeat revoked;
                                                                       OR

         □ AppntnicU .              —rr~.*:r*r""rr7i":r7*~
                                                                                                                                          Guardian

                 of



                 minor child                                            , and that said Guardian has not si nee been discharged:
                                                                       OR

          Q Appointed or awarded assets to

                 TRl'STliE for

                 under the last       will and lesiaineni of



                 and that said trusiee(s) has/have not since been discharged.

          Bond, in the sum of                                  was ordered and has been entered.




                                                                              PEfttness my hand and the seal of the .said Court, this
                                                                              17lh _   j;,y (,|- ,.Pcbruw;\'        ..A.D..2 Oifi


                                                                                l-OIVPMI; COURT:


                                                                                             /t.*»/. Clfk t'f <>rithun\' t\'iin Oithinn




                                                                                                                                               Esq.
                                                                                                Alti'i ttvy lor I'viitioner

tt-2(n«v 7ioo)
           Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 28 of 54 PageID# 668
                                            619063
rMy^laM                       Dallas, TX 75261-9063


         .f October.06, 2016. i
           3-65S-68539.0000036.001.01 -OOO^OOO-OOO-OOO


|||]|li]l||l|llil|ll|i|l|lil|i||il|l.;i||.il|ll|||i|...lj|.|lj|,l


            MAY E MCCLOUD
           C/0 VERA JONES
           1818SALDEN ST
           PHILADELPHIA PA 19143-5504                                  Loan #: 503162676
                                                                       Property Address:
                                                                       1361 8 46th St
                                                                       Philadelphia PA 19143

           Dear Flagstar Gustomer(s):

           Your payment was retumed unpaid to Flagstar Bank by the Institution upbn which it was drawn. As a result, the
           credit posted to your loan for this amount has been reversed.

            If the reversed credit represents a payment to your loan, your account may now be delinquent. Several
            payment options are available to you.

           Pay online
           Visit MyLoans (flagstar.com/myloans) to make your payment easily online.

           Pay by phone
           Call (866)837-4539 to reach the automated Western Union Phone Pay system.

           Pay by mail
           Send your payment to:
           Flagstar Bank
           Box 371891
           Pittsburgh. PA 15250-7891

            If you have any questions, please call us at (800) 393-4887, Monday- Friday 8:30 a.m.-9 p.m. ET.

           Sincerely,

            Flagstar Bank




           This letter is part of Flagstar Bank's debt collection process. All information obtained relating to this letter will
           be used for that purpose. To the extent your original obligation was discharged, or is subject to an automatic
           stay of bankruptcy under Title 11 of the United States Code, this statement is for compliance and/or
           informational purposes only and does not constitute an attempt to collect a debt or to impose personal liability
           for such obligation. However, the Creditor retains rights under its security instrument, including the right to
           foreclose its lien, as permitted by governing law.

            CH101/015/CPI                                                                                              A/P0316


            Member FDIC Equal Housing Lender
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 29 of 54 PageID# 669



    ANY ME.ANS INTENDED NECESSARY
    ASSISTANCE
                                                                                                ( ( ) r.l I. lln\ ";■.} }()
                                                                               i'lKl.i'icij'hi.i. i'l'iiiDA U.ini.T :u!(M
                                                                                                        YM.-i.     1



                                                                                            .\inii!ai'.r..'(" AiiiiDo.fom




       :'rigcr D. :Ravcn-Melchiz: 1*1::
       Notary Public
       1013 Arboretum Road, Wyncotc. Pennsylvania
       c/o 1 120 W. 3^'' Street, 1^' Floor Front
       Chester. Pennsylvania 19013-3266

       Vx:(267)428-8568



                       In Re; Request for Administrative Review (Forensic Audit),
                               via Commercial Law




       Dear Mr. :Raven-Melchiz: El::


       This correspondence is to represent and function as a contract within the meaning of
       Article 1. section 10 of the Constitution for the united states of North America 1786.
       wherein 1 request your auditing, supervision, monitoring and enforcing of my/our
       interactions with FlacStar. and anv and all of their successors and/or assigns, hereinafter.
       'Third Party"/ "Respondent".

       More specifically, Mr. Mechiz Hi. 1 am seeking a Forensic .Audit, and an inve.stigation of
       how the Respondent was recruited into my household and whether such recruitment was
       legitimate, considering my mother's f^ementia siaiiis.

       Since, 1 have obtained legal guardianship over my mother's alTairs and her estate, 1 have
       found that this company Flagstar has been regularly deducting monies Irom my mother's
       account, l lowever, upon reviewing my mother's statements 1 have found that she has been
       asscs.sed late charges and fees for which I am secondarily concerned to the llrst concern of
       whether there e.xists a lawful mortgage since it was my understanding that the home,
       which is in 'frust was completely .satislled and void of any debt.
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 30 of 54 PageID# 670




       Further, since the attention was brought to predator lending and numerous decisions 1 have
       heard about concerning the unlawful mortgage and foreclosure situations that banks have
       involved themselves, I am wondering if my mother has been targeted and made a victim of
       any such scam. My mother is 83 years of age and has been suffering from a traumatic
       brain injury for some time.

       Within this contract, I am providing you with the limited POWER OF ATTORNEY to
       investigate the above communicated matters and those related and to provide a report
       detailing:

           1) why there arc late charges af^er an electronic transfer per our mortgage agreement
              as it was executed, and
          2) when the earliest date for execution of the promissory note (mortgage note) was
             and to get a copy of both the mortgage lien and note, and
          3) finally to determine if the Respondent is lawfully or fraudulently presenting itself
             as a Creditor in this matter and overcharging me in mortgage premiums.


       It may be necessary for your office to provide legal proof that 1 sent out correspondences
       to the Third Party by attorney who inquired into their actions earlier in the year and to
       further establish proof that there was no response by FlagStar when requested to CEASE
       deducting monies. As attorneys are expensive in hourly time and services as well, I am
       forced to request your assistance in resolving this matter.

       1 request that you certify with a notarized alTidavit that I sent correspondence to the
       respondent and that there was either a nonresponse or a dishonor of my request and
       inquiry.

       Your notary commission office is the proper place for the respondent to communicate
       with. If you see the need then I need you to send out: 1)a Notice of Dishonor; 2)a Notice
       of Protest and Opportunity to Cure; and 3)a Certificate of Protest. Please be advised that I
       am aware that you usually provide a ten (10), to a fourteen (14), day wait for each
       correspondence.

       Finally, after the Certificate of Protest, I need for your office to provide me a notarized
       affidavit indicating the defaulting and granting of an administrative judgment against the
       respondent that I can take into a court of law to get a default judgment against the
       Respondent. Additionally, I expect aUative allodial costs for this type of research shall be
       commensurate to the kind of work I am assigning you to perform. Please forward to me an


                                                                                                      Pg- 2
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 31 of 54 PageID# 671




       allodial cost schedule as a private appended document. Should you have any questions I
       can be reached at:(267)254.0490.



                                                           Most Sincerely,




                                                           Vera Lynn Jonc
                                                           Legal Guardian of
                                                           McCloud
                                                           Any Means Intended Necessary
                                                           Assistance, Trustee




       Sworn to and subscribed before me this




           %! day of                      ,20    .
                                                               NOTARIAL SEAL
                                                          J0HNF.RO68.NolHy Pubic
                                                         Q^UfPhlaiWphlc. piatCoumr
                                                     tj^OawwiiifenB^facINovQinbor2e.20J6



        Notary Public




                                                                                                Pg 3
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 32 of 54 PageID# 672




                                     May E. M'^Cloud
                                      c/o Vera Jones
                                       1818 South Alclen Street
                               Philadelphia, Pennsylvania 19143-5504

   Flagstar Bank
   Mail Stop El 15-3
   5151 Corporate Drive
   Troy, Michigan 48098-2639

   Vx:(800)968-7700

   In Re: Written Request to Add Parties to Account #503182676
   To Whom This Matter Concerns:
   Greetings and Good Day! I have requested -.Tiger -.Raven El Trading and my notary public,Tiger D.
   Raven-Melehiz El, to monitor and investigate my interactions with your offices Flagstar Bank, and
   all of your successors and/or assigns and your administrative process. Therefore, you arc hereby
   directed to add both parties to account loan number 503182676,concerning property address 1361
   South 46"* Street, Philadelphia,Pennsylvania 19143-3827 and to communicate with me through my
   notary public and through :Tiger :Ravcn El Trading in my absence, same.
                                                                                            Sincerely,


                                                                                           Vera Jones
                                                                                     Plenary Guardian
   cc:    iTiger :Raven El Trading
          iTiger D. iRaven-Melchiz: El:
          RLH Ma'at Law




                                                      tn . Affinncd to and subscribed before me this

                                            r<0t,5. i-Jotaqr Pubfo^■ C day of             .20/^.
                           j    City of Pfii(sdeiphia, Ptwia. Couaty <\ 1
                           I Commission Expires Novembaf 28.                    'OW;?
                                                          NotaiV Public
    Case 3:21-cv-00006-MHL
Flagsfar'                             Document 3-11 Filed 01/06/21 Page 33 of 54 PageID# 673

5151 CORPORATE DR
TROY Ml 48098-2639
RETURN SERVICE REQUESTED




    S-SFFLAGIO L-CR010
    P6GGVB00200001 -506147981100002
    MAY E MCCLOUD
    C/OVERA JONES
    1818SALDENST                                                       Loan #                0503182676
    PHILADELPHIA PA 19143-5504
                                                                       Property Address:     1361 S 46th St
                                                                                             Philadelphia PA 19143


   December 27,2016




   Dear Flagstar Customer(s):

   We received your correspondence regarding the authorization of a third party on your account. Unfortunately,
   at this time we are unable to process your request due to one of the following reasons:

      • Flagstar's standard Third Party Authorization Form was not used
      • The standard Third Party Authorization Form was completed incorrectly
      • The standard Third Party Authorization Form was not completed in its entirety

   Enclosed you will find the standard Third Party Authorization Form that will require all fields to be completed in
   its entirety. Please re-submit as your original correspondence will be shredded.

   If you have any questions or concerns, please call us at(800)968-7700, Monday-Friday 7:30 a.m.-8:00 p.m.
   or Saturday 7:30 a.m.-4:00 p.m. ET.

   Sincerely,

   Flagstar Bank, FSB
   Servicing Research Department
   5151 Corporate Drive
   Troy, Ml 48098
   Office:(800)968-7700
   Servicina.CustomerService@flaQStar.com
   www.flaQstar.com




                                                                                                                        00142010230401
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 34 of 54 PageID# 674
                     Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 35 of 54 PageID# 675




iWSi
                                          > , "Uf'- /                   \. .
l'>        .                                     ^ ■'"      7 '<                 '


r
      'i' 7." , -
                                         li^iiiili
                -X

                                                            % :n.';                          -




                                                                                                 77p,7A




                                    :.^:WSSI«S
                                            •'       -    >i    '-



                                        :VSiii:SS
                                    ^    -7^7                          -7




                                                         ■ -V. •'••• ".v-'-r-Vv-:.,. .   ■




                                                                     ■ ' .- :-.f'
         Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 36 of 54 PageID# 676
                     PKTTTTON to PnnCEED mFORMA PAVPEBIS
        'DBLPHIACOURTOF COMMONPLEAS
        .ONMOXION COVER SHEET                                                              CONTROLNUMBER:
                       FOR COURT USE ONLY
 ASSIGNED TO JUDGE:               ANSWEIURESPONSEDATE
                                                                                         (RESPONDINGPARTIESlaUSTmCLUDE THIS
                                                                                           NUAfBER ONALL FILING^
 Do ttotsendJudgscourtesycopyofPeiltlon^othn/Answer/Response,                                                                         Term.
 Status may beobtained ontine athttpf/courtsphtla.gov                                                    Month                                      Year


                                                                                        No.
                                                                                        Name ofFiling Par^.
                         vs.


                                                                                             (Ottekene) i IplatnBtT                  EUDefen^t
mmqATE NATURE OFDOCOMENT FILED:
                                                                                             (Gteckme) ( |M6vanl                     l^tRe^ndent ^
                                                                                     Hasanotherpefifian/moKon been deddcd In tbb ctisc? YesQ *Norn
 udpeUtlon(Atbch Rule toShow Catue)         CH Mblion                                Zsanotherpcli6ooAaotioDpending?                    YesQ No! 1
[JAnswer to Petition                        DReqionseto Motion                       tfikecmircrto c?ifterqwertfcfffryw.jwwiwB/ftfettfM'ittejudgefs):
 TYPEOFPki1uON/MOnON(^ee/bfourererre                                                                                        PEimON/MOTIOHCODE
                                                                                                                            (xe Uaottreverse side)
                       FBIXTION TO PROCEED IN FORMA PATJPERIS                                                                        . MTIFP
                                                                                                      re^
 ANSWER/RESPONSEFILED TO(P/ieare Insertthe titleoftha eorrespondtngpetMonfmoHojtlo yrht^iyou are rt^ondlttg):

 r. CASEPROGRAM
                                                                                        XL PARTIES(requited forproofofsetvlee)
     Is this casein fixe(answerallqpesSlotnt)^                                             (Namc^addcessand /ef^ftoAenmnfrerofalleounselorieooidand
      A. COMMERCEPROGRAM
                                                                                           onceptesentcd parties. Attach astomped addressed envelopefor
                                                                                           each attorney ofrecord and unrepresented
      NameofJudldalTeam Leaden
      ApplicablePelltlon/MbtlonDesdllne:
      Has deadline been pievtously extended by the Court?
           YesQ NoQ                                                                                                    d.^ fx A-cTfr
      B. DAYroRWABD/MAJORJURYIROGBAM—Year.                                                                         A

      Name ofJudidalTeamLeaden                                                                                ^iOZ>e.
      AppllcablePetiticnMctlonDeadline:
      Has deadline been previouslyextended by the Court?
           YesQ NoQ
     C NONJURYPROGRAM
     Datelisted:
     D. ARSnRATIONPROGRAM                                                                                 l)dh^
     Arbitration Date:' -r'
     B. ^nRATIO^fAPPEALPRQGRAM
     DateLlisted:        /
                                                                                              pf^'.l/tcLlfhl'- Po-
     P. OTHiSRPROGRAM:.
     DateListed:        •'

    ra
     .OTHER
                 doctirhent and siting below,the moving party certliies thatthis motion, petition, answer or response along wth alt docomeats*fited,
    will be served upon all cotmsel and unrepresented parties as required by rules of Court (see PA. R.CP. 206.6, Note to 208wl(a), and 440).
    FurthermoF^ mb^g party veriiies that the answers made herdn are true and correct and understands thatsanctions may be Imposed forInaccurate
    orIncomplete angers.




           'ttamey     atttre/Uar^rtseatedPfuty)                          (DeteJ
                                                                                        \sAAA.jjLirUAO^iJ
                                                                                                       riot Name)                              (AttortayU).No.)
                 *tltoD, Motion andAnswcrorResponse,ifaay, will beforwarded to the Court aftertheAnswct/Rcspoose Date. No extension ofthe
                                           Answer/Response Date wHl be granted even ifthe partiessosttp***"**
                                                                                                           Sanoe Vs Harmon Etal-MTIFP




                                                                                                                       16020397200009
 Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 37 of 54 PageID# 677




                                          First Judicial District of Pennsylvania
                                   Court of Common Pleas ofPhiladelphia County
                                                  Trial Division - Civil

SANOE
                                                                       FEBRUARY                            16
                                                                                                  , Term,20.
                                                                                  (month)                      (year)
Plaintifl^s)

                  VS.
                                                                            003972
                                                                      NO
HARMON ETAL

                                                                      Control No.

Defcndant(s)


                                                In Forma Pauneris Order
         AND NOW,this                day of                            20                   it Is hereby ORDERED AND
DECREED that:

    1. Petitioner be permitted to proceed without paying the costs ofthis proceeding or posting a bond.
   2. Petitioner be permitted to obtain service ofthe papers filed without cost
   3. Petitioner be permitted to proceed in forma pauperis as to any additional costs which accrue in the course ofthis
        proceeding.

   4. Ifthsre is a monaury recov«y byjudgmcnlor selUemenl in favor ofthe party permitted to proeeed in forma pauperis,
      the exonerated fees and costs shaii be taxed as costs and paid to the Ofnce ofJudiciai Records by the party paying the
        monetary recovery.

   5. Petitioner has a continuing obiigation to infora. the Court ofany improvement in party's financiai circumstances that
        will enable the party to pay costs.

  6. Filing party must obtain attested copies ofthe original pleading for service. If more than thirty(30)days has expired,
       the pleading must be reinstated first.

                                                                     BY THE COURT:




                                                                                                                J.
 Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 38 of 54 PageID# 678


                                           First Judicial District ofPennsylvania
                                     Court ofCommon Pleas ofPhUadelphia County
                                                         Trial Division -Civil


|/l/
(your name)
                                                 prose


(fiill address)

 3 yi                  ^9"il
(area code and telephone number)




                                                                                                     TERM, :,2o__Lk.
                                                                                  (month)'                        (year)
Plaluttff(s)

                    VS.


                                                                            NO.

            i{nk]/^oYi BTAl-
Defendant(s)


                                           Peiiiion io ProceedIn Forma Pattoeris
                                                and WithoutPaymentofBond



TO THE HONORABLE,THE JUDGES OFSAID COURT:

                    PeaUoner,(PleasePrintYourName)|<|4h«V/kJ ■}lai.YY>/V<>lsA                        seeks leave to proceed In this
matter in forma pauperis, and respecthilly represents that:
       1* I am the (indicate plaintiff or defendant) —                             in these proceedings.
       2. 1 reside st(slateyo<irfiiiladdresst LO) i t                             AO £ P              Ua i/^                          .

       3, I have listed my sources and amounts of income truly and correctly on the attached afihdavlt.




                                                               Page I of8
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 39 of 54 PageID# 679

   4. I have the following average monthly expenses for the indicated items:

                 Housing:                                            Insurance:

                 Utililles;'^^,^                                     TiansportalionL2^
                   (Gas):i2^f£_                                      Medical:'^^<i?'^
                                                                     Loans:_r:^<M^_
                   (Electrlc):'y                                     Laundry#^^
                   (Phone):.^:5;___                                  Child Care:
                 Food: /SO                                           Child Support:;
                 Clothing:^
   5. I neither own nor have equity in any assets other than the foUovwng(state values in dollarelf^

   6. I am unable to pay the costs ofthese pftceedlngs or to obtain the amountofcosts fiom family or fiiends.
       WHEREFORE,Petitioner prays that he/she be permitted to proceed In this matter in forma pauperis and without the
paymentofbond.




D8te:_lrir2^
                                                                               Petitioner              (Print your nam^



                                                                                etilioner              (Sign your name)




                                                        Page 2of8
  Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 40 of 54 PageID# 680

                                      First Judicial District ofPennsylvania
                                  Court of Common Pleas ofPhiladelphia County
                                              Trial Division — Civil


                                          prose
(your name)


                                  A-<Ay
  pV\i' W-L- lRi .I*?/^2^
(full address)


(area code and telephone number)




                                                                 -hj!^A^/A-^vl               term,20 /fe
                                                                          (month) /                     ^ear)
Plalatifi(s)

                     VS.




Defendant's) ^                -


                                              Peiiiioni^r'c ^jyrifrrtv?
                                           'ursttanifn
COMMOnWaLTHofPENNSYLVANIA
COUNTY OF PHILADELPHIA                                          ss.



       I,



       proceeding.
 ^ iam




                                                              P®y the fees and
         ■Address;                                                               «»^is<nieandco.Tecfc


                                                  ^«fie3ofa
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 41 of 54 PageID# 681

   b. EMPLOmENT

      Ifyou arepresently employed,state:

      Employer;
      Address:




      SalaiyAvages
      Per Month:

      Type ofWoric.

      Ifyou arepresently unrnnployed,statei
      DateoflastEoiployment:




      T^pe of.Work;_                   </—
      <yrBmma>MBWrmmmEPASTTWELVEa2)MOmm(smeasdanaramounls;)
      Business or Profession:                              •'

      Other Seif«mployment:,

      Interest:

      Dividends:.

      Pension and Annuities:

      Social Security Benefits;.

      SupportPayments:

      Disability Pigments:.

      Unemployment Compensation &
      Supplemental Benefits:

      Workman's Compensation;.

      Public Assistance;

      Othen

   d, OTHBR^CONTRIBUTIONS TO HOUSEHOLD SUPPORT(state as dollar amounts)
     (Wife)(Husband)friend)Name:^'"'^C? ^
     Ifyour(wife)(husband)(friend)is employed,state:
      Emploven


                                              Page 4 of8
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 42 of 54 PageID# 682

        SalaiyAVages
       Per Month:

       Type ofWoric:_

        Contributions
       From Children:.

       Contributions
       From Parents:

       Other Contributions:

       PROPERTYOWNED(state as dollar amounts)
       Cash:

       Checking Account:.

       Savings Account:

       Certificates ofDeposit:.

       Real Estate
       (Including Home):

       Motor Vehicte: Make:                                    Yean

            ^                 —                                Amount Owed:$
       Stocks & Bonds:
       Other

   t   DEBTSAND OBLIGATIOP^(state as dollar amounts)
       Mortgage:

       Rent:

       Loans;.

       Other

   g. PERSONSDEPENDENT UPON YOUFOR SUPPORT

       (Wife)(Husband)Name:

       Children,ifany:_                                A^e
                                                       -Age.

                                                       -Age.

                                                       _Age_




                                          Page 5 of8
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 43 of 54 PageID# 683


         Olher Persons:^

         Name:

         Relationship:.


 4. I undeistand thatI have a continuing obligation to inform the Court ofimprovementin my iinanciai ciroumstances
     which would perniit me to pay the costs incurred herein.
s. l^«5e"h«ltheslatementsniadetathlsaffldavitareltueandcoirect.ltmderslandthatfalsestalcmentsheremaremadc
    subjectto the penalties of18 Pa.CS.§4904,relating to unsworn faisification to authorities.




                                                                Petitioner              (Pnntyourname)



                                                                Petitioner              (Sign your name)




                                                    Page 6 of8
    Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 44 of 54 PageID# 684

                    .                          VESinCATION

  1/^    (Print Name)
                                       thatthe statements made in the foregoing Petition to Proceed In Forma
Pauperis are true and coirect to the best of my knowledge,information and belief. I understand that the
statements made in this Petition to Proceed In FormaPauperis are subject to the penalties of18 Pa. C.S.A.
§4904 related to unswom fefsification to authorities.



Date:        '~/6                                       BY;                                        .
                                                              Petitioner    (Print your name)



                                                              Petitioner    (Sign your name)




                                                   Page 7of8
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 45 of 54 PageID# 685



                                                        Certificate ofService
         i hereby certify that i have served a copy ofthis petition upon all other parties or their attorney ofrecord by:
 Please check:



            □ Regular First Class Mail
            I    Certified Mail
            LI Other:


 2te ——                                                                  Petitioner
                                                                                                 fL(Printitvl-ak;
                                                                                                            your name)


                                                                            IfLlyiy^/fHU JAJ
                                                                         Petitioner                  (Sign your name)




                                                                Page 8 of8
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 46 of 54 PageID# 686




                                                               ':y,\                   i®ii;

                                                            -i. ^       , 'r
                                                       ^.    "'ft ^     .




                                                                                                                                                        V'':
                     A,"^"f ''   f   f   t ^                                                                                                    ..-^A <




                                                                       w&k&mlkWM
                                                                                                                                i":      <.V \'<r-i
                                                                                                                                       ■1' -- '-Vl^
                                                                                                                                       -■ -.-trA^
                                                                                                                                   -     ■. '         ■">'<• A
                                                                                                                                        ;       s.
                                                                                                                                                          >. .!
                                                                                                                                '^yssyyxMy^yyyyy
                                                                                                                                        \-      - -      ,v,,
                                                                                                                                                  '■4'>'i -!.




                                                                                                                                            - ^Vcj
       aifeassiite
                                                                                         ."•y'*_.„   . -js. ■




                                                jv'-                                         >'/" ;n;:          SiSfl®
                                                                                                                3sSfel|fatife     ■li
                                                 . :, ^ 't-^'ij- >:
                                               '^ ," •^'' ■■
                                                                               7-^ ^
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 47 of 54 PageID# 687
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 48 of 54 PageID# 688




                                                                                                                               liiilfe
                                .. ■       ■              ■'

                                               "                       '                                     *                      ^                    -fC   ,          ^




                          . i                  {■..            '.          ,>
     '\ ^   ' -• V '>1' V-tt 4\ i
                   ,                                  All'/,       ^
              '•         \:iX.4^:tew.';. . ■■                                                                            ' \ A'       >                                                   ■ ■
                        - • '                         '3;,- '■^                       .            ,                                                                   ' fj'      "■' '

                                       .' ^                                       •                    .         ,'   ' ' >-.%' ,;^              '                 ■      .-, '
                            V              -'S-"         .i                                                                -   r-                    ~
                                                                            /V. ■ ^ ^ i '■-• :a:a/^4»^4a/v       a4


                   ':,:'^C''^y':dv^
                                       4           -~A


                       '-• •?<•/ ^ A;
                                   '.^4 --                     .




                                                                                                                                          '44;                 '' 4'V/ ^
                                                                                                                                          t.     4
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 49 of 54 PageID# 689




            IN THE COURT OF COMMON PLEAS OFPHILADELPHU COUNTY
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                               CIVIL TRIAL DIVISION




      FANTASANOE                                   NO. 160203972

       V.
                                                                                  RECEIVED
                                                                                  NOV 18 2016
      HARMON          «ta!
                                                                                OFFICE OFJUD1(^
                                                                                   RECOFIDS

                                       ORDER

             AND NOV^,this 17tfa day of NOVEMBER        ,2016,it is hereby ORDERED

    that the AfBdavit of Service filed on March 16, 2016 is STRICKEN. The AfSdavit is

    facially defective.



            It is FURTHER ORDERED tbst a hearing is scheduled for JANUARY 11^,

    2017(Grder ofrelated matter attached—Case ID 1502T1077).

   ^           2:So                   lA          2.31-




                                                  CARPENTER,!.




                                                   Sanoe Vs Harmon Etal-ORDER



                                                                   111
                                                         16020307200027
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 50 of 54 PageID# 690




              IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTV
                         FIRST JUDICIAL DISTRICT OF PENsSTlA
                                      CIVIL TRIAL DIVISION
                                                                                   City Of phffa Vs Hannon-RLFIS

CITY OF PHILADELPHIA
            PoOOonen^esfiondont
               V.
                                                             No.     1602T1077
                                                                                          WB
Michael A Harmon
                                                                                          ^£CEIVED
                                                                                          ■'^ov 18 2o;g
                    Pospondent^dtioner



                                      Rule to ahow caifsyw
     (1) A rule Is issued upon the respondent and third party purchaser to show cause why
           the petfttoner Is not entfUed to redeem the subject premises;
     (2) Hearing shall be held on JANUARY 11» 2017 In Room 232 Ctty Hall at 2:30 p.m. In
        which Petitioner shall be prepared to present evidence of petitioner's right to
        redemption and ability to pay the redemption amount, which Includes the amount
        actually paid for the property at SherifTs Sale plus 10 %.
    (3) Notice of the entry of this Order shall be provided to all parties, INCLUDING THIRD
        PARTY PURCHASER AND THE SHERIFF BY PETITIONER
    (4) The fight of redemption may be lost If Petitioner fells to timely serve Third Party
       Purchaser and the City, with a copy of this Rule and the Petition
    (5) ALL MATTERS related to the property at Issue STAYED pending hearing.


                                                   BY THr COURT:



   Date:    11/17/16
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 51 of 54 PageID# 691
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 52 of 54 PageID# 692




                                     MayE. M'Cloud
                                     c/o Vera Jones
                                       1818 South Alclen Street
                               Philadelphia, Pennsylvania 19143-5504

  Flagstar Bank
  Mail Stop BI15-3
  5151 Corporate Drive
  Troy, Michigan 48098-2639

  Vx:(800)968-7700
                                                                            December 23, 2016


  In Re: Inquiry - Mortgage Loan Account ^503182676
         Property Address: 1361 S, 46"' Street, Philadelphia, Pennsylvania 19143

  To Whom This Matter Concerns:
  Greetings and Good Day! Enclosed, please find a debit //3367 for the amount of S524.6t (Five
  Hundred Twenty-four and ^xty-one cents dollars) US;append these funds to account ff503182676.
  I am in receipt ofyour homeowner package and am reviewing. I am requesting a detailed explanation
  on what the current mortgage loan balance is and a copy of both the current mortgage lien and the
  mortgage note / contract.



                                                                                                Sincerely,


                                                                                             Vera Jones
                                                                                        Plenary Guardian

  cc:    RLH Ma'at Law




                                                         Affinned to and subscribed before me this

                                                                     clay                   .20 ((/.
                                                           otauNJ Public


                                                             "f PI^HMSYLVANIA
                                                      notarial seal
                                            Tiger D.Raven Melchii-EL Nolanr PuW'C
                                             Cheltenham Twp.. Montgomery CounW
                                              My Commission Expires May 13.201o
                                         member. PEHNSVLVANIX ASSOCIAliOH OF HO.AM.ES
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 53 of 54 PageID# 693




                                     Affidavit for
                                    Truth and Facts
  Before me, the undersigned notary public, personally appeared Vera L. Jones, Limited Plenary
Guardian on the May E. McCloud Estate,to meImown,who being duly affirmed,doth depose and say:
I am exercising my rightto optionally apply this affidavit and submitas evidence pursuantto federal
proceedings via the 94*'' United States Congress, October 18,1976(Public Law 94-550,90 Statutes
at Large 2534, House Resolution 15531,Title 28 United States Code §1746(1)),and Federal Rules
of Evidence, Rule 802 and any applicable part of the Commonwealth of Pennsylvania Rules of
Evidence, Article VIll. 1 hereby reserve all rights as a living woman (In Full Life), at all times, in all
 places, waiving none;and upon my Heirship, inherited Nobility,and upon my Private Aboriginal /
Indigenous,Proper Person Statusand Commercial Liability,1, Vera L.Jones,Limited Plenary Guardian
on the May E. McCloud Estate, being duly Affirmed under Consanguine Unity; pledge my National,
Political, and Spiritual Allegiance to my Moabite / Mu'ur Nation ancestty - being the archaic
Aboriginals/Indigenes ofAmexem(the Americas);standing squarely affirmed upon my Oath to the
'Five Points of Light'- Love,Truth,Peace,Freedom,and Justice: do squarely Affirm to tell the truth,
the whole truth,and nothing butthe truth;and having knowledge and firmly- established beliefupon
the historical, lawful,and adjudicated Facts contained herein. Being competent(In My Own Proper
Person),to Attest to this affidavit upon which I place my Signature; Whereas,1 State, Proclaim,and
Declare the following to be true, correct, certain, complete, not misleading, supreme, and not
intended to be presented forany misrepresented,'colored'orImproper use(s)or purpose(s)thereof.
 It appears Flagstar Bank has been dishonorable in its transactions with me:1)1 have been charged
late fees while under an electronic transfer authorization which I had to end because it never made
sense to me to pay a late fee under this authorization; 2)1 feel I am being overcharged in mortgage
premiums; 3} My mother, an incapacitated person (Dementia), for whom 1 am Limited Plenary
Guardian, has been getting soliciting mail when in fact I should be receiving all of the mail as my
address of1818 S.Alden Street is listed on the account;4)she is also being solicited to take on more
mortgage liability and in her incapacitated disposition, I find this action from these predators
Immoral,Rude,Disrespectfinl and a potential for Identity Theft 1 am currently contemplating a Cause
of Action against Fraud and Identity Theft against Flagstar Bank.
 Additionally, 1 am being an aboriginal to the territories of North,Central and South Americas, 1 am
guided by the command principles of love,truth, peace,freedom,and justice through virtue ofthe
universal right to self-determination as well as the Declaration on the Rights ofIndigenous Peoples
guaranteed in the United Nations Charter; and wherefore, all parties of interest are authorized,
pursuant to National and International Law, to honor all Substantive Rights and Constitutional
Immunities reserved for,and to myself,an Aboriginal / Indigenous American. All officials and other
interested parties are to enlist all available and appropriate measures to ensure,and assure,that all
of My Substantive Rights and Constitutionally secured Rights and Immunities are not violated, not
breached,nor abridged.

  Finally, 1 state for the record that 1 have not abandoned my indigenous Ancestral Estate nor have
I lost my capacity to manage my Estate with all buildings and improvements thereon erected and all
personal property therein. Any implication, association, or assumption on the part of the United
States Democracy Unity State Delegation member subsidiary corporately-styled Commonwealth of
Pennsylvania,and its Franchisees,Subsidiaries,Instrumentalities,Departments,Agencies registered
and recorded therewith,or any other corporately-styled state jurisdictional status(their Franchisees,
Subsidiaries,Instrumentalities,Departments,Agencies registered and recorded therewith),including
those colluding Persons and Individuals whom are interlopers,servicers,nuncios and other legatees,
et cetera; and those other Persons as corporate registrars (state registered corporations,
partnerships,limited liability companies,et cetera...),spuriousin action,in the capacity ofhonorable
business, when in fact they are not,or any other foreign colonizing occupying European troglodjrte,
or other being with delict behavior,in likeness,shape or form,its/their successors and/or assigns.
Case 3:21-cv-00006-MHL Document 3-11 Filed 01/06/21 Page 54 of 54 PageID# 694



Affidavit for Truth and Facts                                                     Page 2 of2



as subsidiaries and franchisees of the United States Democracy in support of the Mortgage Banks
such as: Flagstar Bank and all associated companies and colluded enterprises affiliated thereto, and
all affiliated successors and/or assigns, and all of their various scandalous activities in violation of
nature's law and nature's God and international law and treaties pursuant to Article 111 and Article
VI in the Constitution for the united States of North America 1786, and unlike myself, a Great
Creation of Life and Wonder,that there is a condition of'abandonment'in relationship to my private
indigenous Ancestral Estate, is Void.

 Furthermore, the United States of America Corporation Company / U. S. Democracy and its unity
state delegation including the the corporately-styled Commonwealth of Pennsylvania and its
Franchisees',Subsidiaries',Instrumentalities',Departments',and Agencies'registered and recorded
therewith, color of law, color of authority, and color of office actions [and all successors and/or
assigns thereto),in support ofall corporate Persons against my unalienable rights are Forever Void;
1 decree to refute the post-colonial fraud inducementactivities post 1861/1868-1871 and thereafter
- sine die congressional action.

  1 certify under penalty of perjury under the laws ofthe United States of America that the foregoing
is true and correct and complete.Executed on this 23"'day ofDecember,2016 and further,deponent
sayeth not.


                                                                                          Vera L. Jones
                                                                            Limited Plenary Guardian



Affirni^ a^p4^igni^ before me this 23^'' day of December,2016



My commission expires:             i5hlK
